PER CURIAM.
Arkansas inmate Angela Wilson appeals the district court’s1 adverse grant of summary judgment and denial of preliminary injunctive relief in her 42 U.S.C. § 1983 suit against employees of the Arkansas Department of Correction. Having carefully reviewed the record and considered Wilson’s arguments, we find no basis for reversal. See CDI Energy Servs., Inc. v. West River Pumps, Inc., 567 F.3d 398, 401-02 (8th Cir.2009) (denial of preliminary injunction is reviewed for abuse of discretion); Freeman v. Ace Tel. Ass’n, 467 F.3d 695, 697 (8th Cir.2006) (summary judgment is reviewed de novo). Accordingly, we affirm the district court’s judgment, see 8th Cir. R. 47B; and we deny Wilson’s motion for appointed appellate counsel.

. The Honorable Brian S. Miller, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.